Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
This action is in response to the application filed on 5/20/2019. 
Claims 1-20 are pending and examined below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:	
Group I: Claims 1-17, drawn to a payment network server and a method for processing payment transactions between a consumer and a merchant, the payment transactions recurring over a series of recurring periods, the payment network server comprising: a transaction module configured for: receiving a request from the merchant for an instant payment transaction during an instant recurring period, the instant payment transaction request comprising details of a virtual payment instrument of the consumer and a payment amount for the instant recurring period; a token management module configured for: identifying, from a payment network database, a set of payment tokens based on the virtual payment instrument details, the set of payment tokens being commonly associated with the virtual payment instrument and each payment token being uniquely associated with one of the recurring periods; validating the instant payment transaction request against an instant payment token from the set of payment tokens, the instant payment token associated with the instant recurring period; and retrieving, from the payment network database in response to successful validation, details of a real payment instrument of the consumer linked to the virtual payment instrument; and an  classified in class 705, subclass 41.
Group II: Claims 18-20, drawn to a payment network server for processing payment transactions between a consumer and a merchant, the payment transactions recurring over a series of recurring periods, the payment network server comprising: a consumer registration module configured for: receiving, from an electronic device of the consumer, details of a real payment instrument of the consumer and details of the recurring payment transactions with the merchant; generating a virtual payment instrument and details thereof based on the real payment instrument details, the virtual payment instrument linked to the real payment instrument; and communicating the virtual payment instrument details to the consumer electronic device; and a token management module configured for: generating a set of payment tokens based on the recurring payment transactions details, the set of payment tokens being commonly associated with the virtual payment instrument and each payment token being uniquely associated with one of the recurring periods, wherein requests for the recurring payment transactions by the merchant are validated against the set of payment tokens for processing the recurring payment transactions, which classified in class 235, subclass 380.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, subcombinations I and II have separate utility such as: receiving a request from the merchant for an instant payment transaction during an instant recurring period, the .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, such as different classes/subclasses, electronic resources, and keywords.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Art Unit 3694